 



Exhibit 10.1

December 3, 2004

Howard L. Lance
Chairman, President and
Chief Executive Officer
Harris Corporation
1025 W. NASA Boulevard
Melbourne, Florida 32919

     Re:     Employment by Harris Corporation

Dear Howard,

     Regarding your employment by Harris Corporation (the “Corporation”), we
have agreed as follows:



1.   The Executive Employment Agreement between you and the Corporation dated
January 20, 2003 and all obligations under that agreement will expire and be of
no further force and effect on January 19, 2005.



2.   After January 19, 2005 the terms of your employment will be governed by the
terms of this letter agreement which shall have an indefinite term subject to
amendment or termination on one year written notice by either you or a
representative of the Harris Corporation Board of Directors.



3.   During the Term of Employment (as defined below), and subject to Section 4
below, you shall serve as Chief Executive Officer, President, a Director, and
Chairman of the Board, subject to the Corporation’s succession and retirement
practices upon your attaining of the age of sixty-five in the case of a Chief
Executive Officer. During the Term of Employment you agree to devote your full
and exclusive business and working time, skill, attention, and energy diligently
to perform the duties assigned to you by the Corporation’s Board of Directors.
Notwithstanding the preceding obligation, you are permitted to join up to two
public-company boards provided they have no conflict of interest and do not
compete with the Corporation. For purposes of this agreement, “Term of
Employment” shall mean the period starting January 20, 2005 and ending on the
termination of your employment as set forth in Section 4.



4.   Your employment may be terminated as follows: (1) by the Corporation with
or without Cause (as defined below); (2) upon your Death; (3) upon your
Disability (as defined below); (4) upon your resignation for Good Reason (as
defined below), or (5) upon your resignation or retirement.



  a.   Termination for Cause: In order to terminate your employment for Cause,
the Corporation must deliver to you at your office address a Notice of
Termination given within ninety (90) days after the Board both (i) has actual
knowledge of

 



--------------------------------------------------------------------------------



 



      conduct or an event allegedly constituting Cause, and (ii) has reason to
believe that such conduct or event could be grounds for Cause. For purposes of
this letter agreement a “Notice of Termination” shall mean a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the membership of the Board, excluding you, at a meeting called for the purpose
of determining that you have engaged in conduct which constitutes Cause (and at
which you had a reasonable opportunity, in consultation with your counsel, to be
heard before the Board prior to such vote).

For purposes of this letter agreement “Cause” shall have the meaning set forth
in Section 1(b)(1) and (2) of the Severance Agreement between you and the
Corporation dated January 20, 2003 and “Cause” shall also include a breach of
this letter agreement by you.         In the event of termination of your
employment by the Corporation for Cause, you shall only be entitled to:



  (i)   any accrued but unpaid Base Salary (as defined by a resolution of the
Board of Directors) through your date of termination;     (ii)   any earned but
unpaid annual incentive bonus under the Corporation’s Annual Incentive Plan or
the successor to such plan (referred to herein as the “AIP”) for the prior
fiscal year;     (iii)   reimbursement of reasonable business expenses incurred
prior to the date of termination; and     (iv)   other or additional
compensation benefits, if any, in accordance with the terms of applicable plans
or employee benefit programs of the Corporation for terminated employees,
including the terms and conditions governing stock options, performance shares
and restricted stock.



  b.   Death or Disability. In the event of your Death or Disability your
employment shall be automatically terminated as of the date of such Death or
determination of Disability and you, or your estate or legal representative, as
appropriate, shall be entitled to the amounts referred to in paragraph a. of
this Section 4 for employees that die or become disabled.         For purposes
of this letter agreement, “Disability” shall mean that you qualify for long-term
“disability” in the Long-Term Disability Plan sponsored by the Corporation in
which you participate at the time the determination of Disability is made.    
c.   Termination by Corporation Without Cause or by you for Good Reason. If the
Corporation should terminate your employment without Cause, (which the
Corporation shall be entitled to do upon thirty (30) days prior written notice),
or in the event you terminate employment for Good Reason, your exclusive
compensation and remedy hereunder shall be to receive from the Corporation:



  (i)   continuation of Base Salary for a period of two years;

2



--------------------------------------------------------------------------------



 



  (ii)   AIP bonus for the year of termination as approved by the Board,
pursuant to the Corporation’s policy for prorating such award for retiring
employees;     (iii)   without duplication, the amounts referred to in paragraph
a. (i) — (iv) of this Section 4;     (iv)   continued participation in the
medical, dental, hospitalization, short-term and long-term disability, and group
life insurance coverage plans of the Corporation (“Welfare Plans”) in which you
were participating on the date of the termination of your employment until the
earlier of:



  (a)   the end of the 24-month period following your termination of employment;
and



  (b)   the date, or dates, you receive comparable coverage and benefits under
the plans and programs of a subsequent employer;



      provided, however, if under terms of any such Welfare Plan you cannot
continue to participate in the Corporation’s Welfare Plans, the Corporation
shall otherwise provide such benefits on the same after-tax basis as if
continued participation had been permitted; and provided further, however,
nothing herein shall be deemed to limit any amounts or benefits to which you are
otherwise entitled under the terms of or pursuant to COBRA;     (v)   during
such two year period and notwithstanding the terms and conditions of the
restricted stock or stock option agreements, pursuant to the Harris Corporation
2000 Stock Incentive Plan (referred to herein as the “SIP”), continued vesting
of such restricted stock or options in accordance with the relevant anniversary
dates; and, as to vested stock options, exercisable on or before three months
after such two year period, provided however, continued compliance with your
obligations of non-competition and non-solicitation as specified in Sections 5
and 6, respectively, is a condition of such continued vesting. In the event you
breach your non-competition and non-solicitation obligations, in addition to any
other remedies available to the Corporation, such vesting shall cease.



  (vi)   prorated vesting of outstanding performance share awards pursuant to
the Corporation’s SIP and SIP performance targets and resultant performance as
approved by the Board, pursuant to the Corporation’s existing polices for
prorating such awards for retiring employees; and



  (vii)   outplacement services at the Corporation’s expense for a period of up
to one year following the date of termination of employment in accordance with
the practices of the Corporation as in effect from time to time for senior
executives.

3



--------------------------------------------------------------------------------



 



      You must, within ninety (90) days after you have actual knowledge of the
occurrence of an event or circumstances which would give your reason to believe
constitutes Good Reason, give thirty (30) days prior written notice of your
intent to terminate employment for Good Reason which notice sets forth the event
or circumstances believed to constitute Good Reason. Upon receipt of such
notice, the Corporation shall have thirty (30) days to cure its conduct, to the
extent such cure is possible.



  d.   For purposes of this letter agreement, “Good Reason” shall mean any of
the following (without your express written consent):



  (i)   a reduction in the amount of your then current Base Salary or target
AIP, other than any reduction that is also applicable to the other senior
executives of the Corporation;     (ii)   the removal of, or failure to elect or
reelect you as President or Chief Executive Officer or Chairman of the Board of
the Corporation provided however, (1) the failure to elect you as Chairman of
the Board shall not constitute Good Reason if such failure results from any law,
regulation or listing requirement to the effect that the positions of Chairman
of the Board and Chief Executive Officer shall not be held by the same
individual or that the Chairman of a Corporation shall be independent; and
(2) the failure to elect you as President if necessary for purposes of
succession planning for your successor;     (iii)   the assignment to you of
duties or responsibilities which are materially inconsistent with your position;
    (iv)   any requirement by the Corporation that you relocate to Corporation
headquarters which are more than 50 miles from where such headquarters are
located as of the date of this letter; and     (v)   notice of any amendment of
Section 4.c. and 4.d. or termination by the Board of Directors of this agreement
under Section 2 without your prior written consent.



  e.   Termination without Good Reason. In the event of a termination of
employment by you without Good Reason (other than a termination due to Death or
Disability), you shall have the same entitlements as provided in paragraph a. of
this Section 4 for termination for Cause.



5.   During your employment with the Corporation and for a period of one year
(or a period of two years if you are receiving severance compensation from the
Corporation) after the date your employment is terminated for whatever reason,
you will not directly or indirectly (without the Corporation’s written consent):



  a.   hold a 5% or greater equity (including stock options whether or not
exercisable), voting or profit participation interest in a Competitive
Enterprise (as hereinafter defined), or



  b.   associate (including as a director, officer, employee, partner,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with your association

4



--------------------------------------------------------------------------------



 



      engage, or directly or indirectly manage or supervise personnel engaged,
in any activity:



  (i)   that is substantially related to any activity that you were engaged in
with the Corporation or its affiliates during the 12 months prior to the date of
termination,



  (ii)   that is substantially related to any activity for which you had direct
or indirect managerial or supervisory responsibility with the Corporation or its
affiliates during the 12 months prior to the date of termination, or



  (iii)   that calls for the application of specialized knowledge or skills
substantially related to those used by you in your activities with the
Corporation or its affiliates during the 12 months prior to the date of
termination.



    For purposes of this letter agreement, “Competitive Enterprise” means any
business enterprise that either (A) engaged in any activity that competes
anywhere with any activity that the Corporation or its affiliates is then
engaged in or (B) holds a 5% or greater equity, voting or profit participation
interest in any enterprise that engages in such a competitive activity.   6.  
During your employment with the Corporation, and for a two year period after
your employment is terminated by the Corporation or by you for any reason, you
shall not, in any manner, directly or indirectly (without the prior written
consent of the Corporation: (i) Solicit (as hereinafter defined) any Customer
(as hereinafter defined) to transact business with a Competitive Enterprise or
to reduce or refrain from doing any business with the Corporation, (ii) transact
business with any Customer that would cause you to be a Competitive Enterprise,
(iii) interfere with or damage any relationship between the Corporation and a
Customer or (iv) Solicit anyone who is then an employee of the Corporation (or
who was an employee of the Corporation within the prior 12 months) to resign
from the Corporation or to apply for or accept employment with any other
business or enterprise.       For purposes of this letter agreement, a
“Customer” means any customer or prospective customer of the Corporation or its
affiliates whose identity became known to you in connection with your
relationship with or employment by the Corporation or its affiliates, and
“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invite, advises, encourages or requests any
person to take or refrain from taking any action.   7.   In the event your
employment is terminated for other than Cause, you shall not be required to
mitigate any payment or benefits provided to you by the Corporation by seeking
other employment.   8.   In the event of a change in control of the Corporation
(as defined in the Executive Severance Agreement dated January 20, 2003), you
shall be entitled to the compensation and benefits provided under the Executive
Severance Agreement if your employment terminates under the circumstances
provided under the Executive Severance Agreement provided, however, such
compensation and benefits shall be in lieu of any compensation or benefits
receivable by you under this letter agreement.

5



--------------------------------------------------------------------------------



 



9.   Notwithstanding anything herein to the contrary, it shall be a condition to
you receiving any cash payments or benefits referred to in Section 4 that you
shall have (i) executed and delivered to the Corporation a release of claims
against the corporation, such release to be in the Corporation’s then standard
form of release and (ii) executed and delivered to the Corporation resignations
of all officer and director positions you hold with the Corporation or its
subsidiaries.   10.   You acknowledge that you have received the advice of
counsel with respect to the matters contemplated in this agreement and the
corporation has agreed to pay directly legal fees and expenses to a maximum of
$10,000.   11.   This letter agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without reference
to rules relating to conflicts of law.   12.   Your employment pursuant to this
letter agreement is not a guarantee of employment. As stated in this letter
agreement, the Corporation may terminate your employment, provided, however,
that in certain instances as specified in Section 4, such termination may
require the Corporation to provide compensation or other benefits to you.   13.
  This is the entire letter agreement between you and the Corporation with
respect to the subject matters hereof and supersedes all prior understandings
and agreements as to employment of you by the Corporation.   14.   Except
pursuant to Section 2 this letter agreement cannot be amended, changed or
modified without the written consent of you and the Corporation.   15.   If any
one or more of the provisions contained in this letter agreement shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.   16.   This letter
agreement shall be binding to any and all successors to the Corporation.

            Sincerely,

Harris Corporation
Board of Directors

      /s/  Joseph L. Dionne     By:   Joseph Dionne         Chairperson of the
Management Development and         Compensation Committee     

Agreed to and accepted:

     
/s/  Howard Lance

--------------------------------------------------------------------------------

  Date     12/03/04

--------------------------------------------------------------------------------

 
Howard L. Lance
   

6